Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claims 1, 3-4, 7-8, 12, 14 are objected to because of the following informalities: 
	1 (currently suggested amendment). A system for optical wireless power transmission to a power receiving apparatus comprising:
an optical resonator having end reflectors and adapted to emit an optical beam;
a gain medium positioned inside said optical resonator and having a first bandgap energy, said gain medium being thermally attached to a cooling system and configured to amplify light passing through it;
a driver supplying power to said gain medium, and controlling a small signal gain of said gain medium;
a beam steering apparatus configured to direct said optical beam in at least one of a plurality of directions;
an optical-to-electrical power converter configured to convert said optical beam into electrical power having a voltage, said optical-to-electrical power converter having a second bandgap energy;
an electrical voltage converter, adapted to convert the voltage of said electrical power generated by said optical-to-electrical power converter into a different voltage, said electrical power converter comprising an inductor, an energy storage device and a switch;
at least one surface associated with said optical-to-electrical power converter and optically disposed between said gain medium and said optical-to-electrical power converter,
a detector configured to provide a signal indicative of said optical beam impinging on said optical-to-electrical power converter; and
a controller adapted to control at least one of [[the]] status of said beam steering apparatus and said driver, said controller receiving a control input signal from 
wherein:
said at least one surface having properties such that it reflects a small part of light incident on it, either
(i) diffusively, or
(ii) such that said reflected light has a virtual focus positioned remotely from said optical resonator relative to said at least one surface, or
(iii) such that said reflected light has a real focus positioned at least 1 cm. in the direction of said optical resonator relative to said at least one surface;
said controller is configured to respond to said control input signal received from said detector by at least one of:
causing said driver to change the small signal gain of the gain medium;
changing [[the]] radiance of said optical beam;
changing the power supplied by said driver;
changing [[the]] a scan speed of said beam steering apparatus;
changing [[the]] a scan position of said beam steering apparatus; and
recording a second scan position defining the position of said optical-to-electrical power converter;
said gain medium is a semiconductor device or a solid host doped with Nd ions, and includes a filter attenuating radiation for at least one frequency having a wave number in [[the]] a range 8,300 cm-1 to 12,500 cm-1;
said second bandgap energy is smaller than said first bandgap energy;
said first bandgap energy is between 0.8 eV and 1.1 eV;
said switch has a closed serial resistance smaller than R, given by the equation

 
    PNG
    media_image1.png
    65
    257
    media_image1.png
    Greyscale


where R is measured in Ohms,
Egain is the first bandgap energy measured in Joules, and
Plaser driver is the power supplied by the laser driver to the gain medium, measured in Watts, and
said optical beam has a radiance of at least 8 kW/m2/Steradian, and a frequency between the first overtone of [[the]] C—H absorption situated at approximately 6940 cm-1 and the second overtone of the C—H absorption situated at approximately 8130 cm-1.
3 (Currently suggested amendment). A system according to claim 1 wherein said status of said beam steering apparatus is at least one of [[the]] a aiming direction or the scan speed of said beam steering apparatus.
4 (Currently suggested amendment). A system according to claim 1 wherein said optical beam has [[a]] the radiance of at least 800 kW/m2/Steradian.
7 (Currently suggested amendment).  A system according to claim 6, further comprising a  second filter for extracting radiation having a wave-number greater than 8300 cm−1.
8. (Currently suggested amendment) A system according to 
12. (Currently suggested amendment) A system according to claim 9 wherein said cooling system is such that [[the]] a thermal resistance between the gain medium and [[the]] surrounding air is less than 200° Kelvin/Watt.


14. A system according to claim 1 wherein [[the]] a serial resistance of said optical-to-electrical power converter is less than 1 Ohm
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
3.Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 9312701. This is a statutory double patenting rejection.
Instant Claim
Claims of US9312701B1
1. A system for optical wireless power transmission to a power receiving apparatus comprising:
an optical resonator having end reflectors and adapted to emit an optical beam;
a gain medium positioned inside said optical resonator and having a first bandgap energy, said gain medium being thermally attached to a cooling system and configured to amplify light passing through it;
a driver supplying power to said gain medium, and controlling a small signal gain of said gain medium;
a beam steering apparatus configured to direct said optical beam in at least one of a plurality of directions;
an optical-to-electrical power converter configured to convert said optical beam into electrical power having a voltage, said optical-to-electrical power converter having a second bandgap energy;
an electrical voltage converter, adapted to convert the voltage of said electrical power generated by said optical-to-electrical power converter into a different voltage, said electrical power converter comprising an inductor, an energy storage device and a switch;
at least one surface associated with said optical-to-electrical power converter and optically disposed between said gain medium and said optical-to-electrical power converter,
a detector configured to provide a signal indicative of said optical beam impinging on said optical-to-electrical power converter; and
a controller adapted to control at least one of the status of said beam steering apparatus and said driver, said controller receiving a control input signal from at least said detector,
wherein:
said at least one surface having properties such that it reflects a small part of light incident on it, either
(i) diffusively, or
(ii) such that said reflected light has a virtual focus positioned remotely from said optical resonator relative to said surface, or
(iii) such that said reflected light has a real focus positioned at least 1 cm. in the direction of said optical resonator relative to said surface;
said controller is configured to respond to said control input signal received from said detector by at least one of:
causing said driver to change the small signal gain of the gain medium;
changing the radiance of said optical beam;
changing the power supplied by said driver;
changing the scan speed of said beam steering apparatus;
changing the scan position of said beam steering apparatus; and
recording a scan position defining the position of said optical-to-electrical power converter;
said gain medium is a semiconductor device or a solid host doped with Nd ions, and includes a filter attenuating radiation for at least one frequency having a wave number in the range 8,300 cm-1 to 12,500 cm-1;
said second bandgap energy is smaller than said first bandgap energy;
said first bandgap energy is between 0.8 eV and 1.1 eV;
said switch has a closed serial resistance smaller than R, given by the equation


    PNG
    media_image1.png
    65
    257
    media_image1.png
    Greyscale


where R is measured in Ohms,
Egain is the first bandgap energy measured in Joules, and
Plaser driver is the power supplied by the laser driver to the gain medium, measured in Watts, and
said optical beam has a radiance of at least 8 kW/m2/Steradian, and a frequency between the first overtone of the C—H absorption situated at approximately 6940 cm-1 and the second overtone of the C—H absorption situated at approximately 8130 cm-1. 
1. A system for optical wireless power transmission to a power receiving apparatus comprising:
an optical resonator having end reflectors and adapted to emit an optical beam;
a gain medium positioned inside said optical resonator and having a first bandgap energy, said gain medium being thermally attached to a cooling system and configured to amplify light passing through it;
a driver supplying power to said gain medium, and controlling a small signal gain of said gain medium;
a beam steering apparatus configured to direct said optical beam in at least one of a plurality of directions;
an optical-to-electrical power converter configured to convert said optical beam into electrical power having a voltage, said optical-to-electrical power converter having a second bandgap energy;
an electrical voltage converter, adapted to convert the voltage of said electrical power generated by said optical-to-electrical power converter into a different voltage, said electrical power converter comprising an inductor, an energy storage device and a switch;
at least one surface associated with said optical-to-electrical power converter and optically disposed between said gain medium and said optical-to-electrical power converter,
a detector configured to provide a signal indicative of said optical beam impinging on said optical-to-electrical power converter; and
a controller adapted to control at least one of the status of said beam steering apparatus and said driver, said controller receiving a control input signal from at least said detector,
wherein:
said at least one surface having properties such that it reflects a small part of light incident on it, either
(i) diffusively, or
(ii) such that said reflected light has a virtual focus positioned remotely from said optical resonator relative to said surface, or
(iii) such that said reflected light has a real focus positioned at least 1 cm. in the direction of said optical resonator relative to said surface;
said controller is configured to respond to said control input signal received from said detector by at least one of:
causing said driver to change the small signal gain of the gain medium;
changing the radiance of said optical beam;
changing the power supplied by said driver;
changing the scan speed of said beam steering apparatus;
changing the scan position of said beam steering apparatus; and
recording a scan position defining the position of said optical-to-electrical power converter;
said gain medium is a semiconductor device or a solid host doped with Nd ions, and includes a filter attenuating radiation for at least one frequency having a wave number in the range 8,300 cm-1 to 12,500 cm-1;
said second bandgap energy is smaller than said first bandgap energy;
said first bandgap energy is between 0.8 eV and 1.1 eV;
said switch has a closed serial resistance smaller than R, given by the equation


    PNG
    media_image1.png
    65
    257
    media_image1.png
    Greyscale


where R is measured in Ohms,
Egain is the first bandgap energy measured in Joules, and
Plaser driver is the power supplied by the laser driver to the gain medium, measured in Watts, and
said optical beam has a radiance of at least 8 kW/m2/Steradian, and a frequency between the first overtone of the C—H absorption situated at approximately 6940 cm-1 and the second overtone of the C—H absorption situated at approximately 8130 cm-1. 
2. A system according to claim 1 wherein said different voltage is a higher voltage than said voltage generated by said optical-to-electrical converter. 

2. A system according to claim 1 wherein said different voltage is a higher voltage than said voltage generated by said optical-to-electrical converter.

3. A system according to claim 1 wherein said status of said beam steering apparatus is at least one of the aiming direction or the scan speed of said beam steering apparatus.

3. A system according to claim 1 wherein said status of said beam steering apparatus is at least one of the aiming direction or the scan speed of said beam steering apparatus.

4. A system according to claim 1 wherein said optical beam has a radiance of at least 800 kW/m2/Steradian.

4. A system according to claim 1 wherein said optical beam has a radiance of at least 800 kW/m2/Steradian.

5. A system according to claim 1 wherein each one of said end reflectors of said resonator are either (i) dielectric mirrors, (ii) Bragg mirrors, (iii) Fresnel reflectors or (iv) mirrors composed of alternating layers of dielectric or semiconductor material having different refractive indexes.

5. A system according to claim 1 wherein each one of said end reflectors of said resonator are either (i) dielectric mirrors, (ii) Bragg mirrors, (iii) Fresnel reflectors or (iv) mirrors composed of alternating layers of dielectric or semiconductor material having different refractive indexes.

6. A system according to claim 1 wherein said gain medium is either a transparent solid host material doped with Nd ions or a semiconductor.

6. A system according to claim 1 wherein said gain medium is either a transparent solid host material doped with Nd ions or a semiconductor.

7. A system according to claim 6, further comprising a filter for extracting radiation having a wave-number greater than 8300 cm−1.

7. A system according to claim 6, further comprising a filter for extracting radiation having a wave-number greater than 8300 cm−1.

8. A system according to the semiconductor option of claim 6, wherein said gain medium is a quantum dot gain medium.

8. A system according to the semiconductor option of claim 6, wherein said gain medium is a quantum dot gain medium.

9. A system according to claim 1 wherein said cooling system is at least one of a heatsink, a Peltier diode, and a liquid cooled plate.

9. A system according to claim 1 wherein said cooling system is at least one of a heatsink, a Peltier diode, and a liquid cooled plate.

10. A system according to claim 1 wherein said cooling system is also equipped with a fan.

10. A system according to claim 1 wherein said cooling system is also equipped with a fan.

11. A system according to claim 9 wherein said gain medium is attached to said cooling system using a layer of solder having less than 200° Kelvin/Watt thermal resistance.

11. A system according to claim 9 wherein said gain medium is attached to said cooling system using a layer of solder having less than 200° Kelvin/Watt thermal resistance.

12. A system according to claim 9 wherein said cooling system is such that the thermal resistance between the gain medium and the surrounding air is less than 200° Kelvin/Watt. 

12. A system according to claim 9 wherein said cooling system is such that the thermal resistance between the gain medium and the surrounding air is less than 200° Kelvin/Watt.
13. A system according to claim 1 wherein said optical-to-electrical power converter is a photovoltaic cell.

13. A system according to claim 1 wherein said optical-to-electrical power converter is a photovoltaic cell.

14. A system according to claim 1 wherein the serial resistance of said optical-to-electrical power converter is less than 1 Ohm.
14. A system according to claim 1 wherein the serial resistance of said optical-to-electrical power converter is less than 1 Ohm.
15. A system according to claim 13 wherein said photovoltaic cell is a III-V device.

15. A system according to claim 13 wherein said photovoltaic cell is a III-V device. 
16. A system according to claim 1 wherein said inductor has a serial resistance measured in Ohms of less than the square of said first bandgap energy measured in Joules divided by 2*10−40 times said driver power measured in Watts.

16. A system according to claim 1 wherein said inductor has a serial resistance measured in Ohms of less than the square of said first bandgap energy measured in Joules divided by 2*10−40 times said driver power measured in Watts.

17. A system according to claim 1 wherein said energy storage device is either a capacitor or a rechargeable battery.

17. A system according to claim 1 wherein said energy storage device is either a capacitor or a rechargeable battery.


18. A system according to claim 1 further comprising a retro reflector.

18. A system according to claim 1 further comprising a retro reflector.

19. A system according to claim 1 wherein said gain medium is pumped electrically or optically by said driver.
19. A system according to claim 1 wherein said gain medium is pumped electrically or optically by said driver.
20. A system according to claim 1 wherein said second bandgap energy is more than 50% of said first bandgap energy.

20. A system according to claim 1 wherein said second bandgap energy is more than 50% of said first bandgap energy.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4. Claims 1-9, 13-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US9742223B2 (hereinafter “ Mor1”) in view of Alpert ( US 20100320362)  and Alpert1 (US20090103925A1)
Instant Claim
Claims of US 9742223B1
1. A system for optical wireless power transmission to a power receiving apparatus comprising:
an optical resonator having end reflectors and adapted to emit an optical beam;
a gain medium positioned inside said optical resonator and having a first bandgap energy, said gain medium being thermally attached to a cooling system and configured to amplify light passing through it;
a driver supplying power to said gain medium, and controlling a small signal gain of said gain medium;
a beam steering apparatus configured to direct said optical beam in at least one of a plurality of directions;
an optical-to-electrical power converter configured to convert said optical beam into electrical power having a voltage, said optical-to-electrical power converter having a second bandgap energy;


an electrical voltage converter, adapted to convert the voltage of said electrical power generated by said optical-to-electrical power converter into a different voltage, said electrical power converter comprising an inductor, an energy storage device and a switch;
at least one surface associated with said optical-to-electrical power converter and optically disposed between said gain medium and said optical-to-electrical power converter,
a detector configured to provide a signal indicative of said optical beam impinging on said optical-to-electrical power converter; and
a controller adapted to control at least one of the status of said beam steering apparatus and said driver, said controller receiving a control input signal from at least said detector,
wherein:
said at least one surface having properties such that it reflects a small part of light incident on it, either
(i) diffusively, or
(ii) such that said reflected light has a virtual focus positioned remotely from said optical resonator relative to said surface, or
(iii) such that said reflected light has a real focus positioned at least 1 cm. in the direction of said optical resonator relative to said surface;
said controller is configured to respond to said control input signal received from said detector by at least one of:
causing said driver to change the small signal gain of the gain medium;
changing the radiance of said optical beam;
changing the power supplied by said driver;
changing the scan speed of said beam steering apparatus;
changing the scan position of said beam steering apparatus; and
recording a scan position defining the position of said optical-to-electrical power converter;
said gain medium is a semiconductor device or a solid host doped with Nd ions,
 and includes a filter attenuating radiation for at least one frequency having a wave number in the range 8,300 cm-1 to 12,500 cm-1;
said second bandgap energy is smaller than said first bandgap energy;
said first bandgap energy is between 0.8 eV and 1.1 eV;
said switch has a closed serial resistance smaller than R, given by the equation


    PNG
    media_image1.png
    65
    257
    media_image1.png
    Greyscale


where R is measured in Ohms,
Egain is the first bandgap energy measured in Joules, and
Plaser driver is the power supplied by the laser driver to the gain medium, measured in Watts, and
said optical beam has a radiance of at least 8 kW/m2/Steradian, and a frequency between the first overtone of the C—H absorption situated at approximately 6940 cm-1 and the second overtone of the C—H absorption situated at approximately 8130 cm-1. 
 1. A system for optical wireless power transmission to at least one power receiving apparatus comprising:
an optical resonator having end reflectors and adapted to emit an optical beam;
a gain medium positioned inside said optical resonator, said gain medium having a first bandgap energy, and said gain medium being configured to amplify light passing through it;
a driver supplying power to said gain medium, and effecting a small signal gain of said gain medium;
a beam steering apparatus configured to direct said optical beam in at least one of a plurality of directions;
an optical-to-electrical power converter, located in at least one of said power receiving apparatus and configured to convert said optical beam into electrical power having a voltage, said optical-to-electrical power converter having a second bandgap energy;
an electrical voltage converter, adapted to convert the voltage of said electrical power generated by said optical-to-electrical power converter into a different voltage, said electrical voltage converter comprising an inductor, an energy storage device and a switch;
at least one surface associated with said optical-to-electrical power converter traversed by said optical beam,

a detector configured to provide a signal indicative of said optical beam impinging on said at least one receiving apparatus; and
a controller adapted to control at least one of the status of said beam steering apparatus and said driver, said controller receiving a control input signal from at least said detector,
wherein:
said at least one surface having properties such that it reflects a small part of light incident on it, either
(i) diffusively, or
(ii) such that said reflected light has a virtual focus positioned remotely from said optical resonator relative to said surface, or
(iii) such that said reflected light has a real focus positioned at least 1 cm from said surface;
said controller is configured to respond to said control input signal received from said detector by at least one of:
causing said driver to change the small signal gain of the gain medium;
changing the radiance of said optical beam;
changing the power supplied by said driver;
changing the scan speed of said beam steering apparatus;
changing the scan position of said beam steering apparatus; and
recording a scan position defining the position of said optical-to-electrical power converter;
said gain medium is either a semiconductor device or a solid host doped with Nd ions



said second bandgap energy is smaller than said first bandgap energy;
said first bandgap energy is between 0.8 eV and 1.1 eV;
said switch has a closed serial resistance smaller than R, given by the equation


    PNG
    media_image1.png
    65
    257
    media_image1.png
    Greyscale


where R is measured in Ohms,
Egain is the first bandgap energy measured in Joules, and
Plaser driver is the power supplied by the laser driver to the gain medium, measured in Watts, and
said optical beam has a frequency between the first overtone of the C—H absorption situated at approximately 6940 cm−1 and the second overtone of the C—H absorption situated at approximately 8130 cm−1.



With regard to Claim 1, Mor1 does not teach  the gain medium being thermally attached to a cooling system, at least one surface associated with said optical-to-electrical power converter and optically disposed between gain medium and said optical-to-electrical power converter, said gain medium  includes a includes a filter attenuating radiation for at least one frequency having a wave number in the range 8,300 cm-1 to 12,500 cm-1; said optical beam has a radiance of at least 8 kW/m2/Steradian.
However, Alpert teaches the gain medium being thermally attached to a cooling system ( air cooled, water cooled or peltier cooled to be used on laser crystal, [0095]), at least one surface ( surface of retroflector 111, Fig. 12, or surface of detector 112, Fig. 12 of Alpert) associated with said optical-to-electrical power converter (receiver detects optical signal 142, Fig. 10, and receiver includes a energy converter, claim 52 of Alpert) and optically disposed between said gain medium ( gain medium between exciter 115 and retroreflector 111, Fig. 12 of Alpert) and said optical-to-electrical power converter (receiver includes a energy converter, claim 52 of Alpert, which would be around detector 112, Fig.12 of Alpert) optical beam has a radiance ( see [0011] radiation of the beam).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mor1, to configure the gain medium being thermally attached to a cooling system, at least one surface associated with said optical-to-electrical power converter and optically disposed between gain medium and said optical-to-electrical power converter, as taught by Alpert. The cooling system can correct Aberrations ([0114]. the surface of retroflector can extract optical power from the source and use the converter to convert the optical power to the electrical power to reduce the recharging cycle or charge of batteries in the battery devices [0002][0003] of Alpert.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to configure the optical beam has a radiance of at least 8 kW/m2/Steradian in order to maintain a stable power radiation in the system [0017]  of Alpert while provides enough power to charge device [0002] of Alpert Also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, a controlled radiance make the system more stable, but  the change of the value of the radiance does not change the functionality of the system.
 Alpert1 further teaches said gain medium includes a filter attenuating radiation for at least one frequency having a wave number in the range 8,300 cm-1 to 12,500 cm-1 ([0078]the system is constructed by the internal pump laser radiation is not emitted in hazardous levels from the transmitter. This may be achieved by, adding a filter which absorbs the pump wavelength or by careful design of the gain medium structure and thickness such that the majority of the pump laser energy is absorbed by the gain medium, also see claim 43 of Apert1. herein said gain medium emits light at wavelengths between 700 nm to 2500 nm , therefore, 8300cm-1 and 12500cm -1 wavelength that is not belong to 700nm and 2500nm are filtered.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mor1 and Alpert, to configure the gain medium to include a filter attenuating radiation for at least one frequency having a wave number in the range 8,300 cm-1 to 12,500 cm-1, as taught by Alpert1,in order to not use the laser wavelength that   pose danger, especially to the eye [0095] of Alpert1.
Moreover, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify a filter attenuating radiation for at least one frequency having a wave number to be in the range 8,300 cm-1 to 12,500 cm-1 so that the internal pump laser radiation is not emitted in hazardous levels from the transmitter ([0078] of Alpert1). In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the modification of the wavelength of the filtered radiation does not change the functionality of the system.
With regard to claim 2, the combination of Mor1, Alpert and Alpert1 teaches all the limitations of claim 1, Mor1 further teaches said different voltage is a higher voltage than said voltage generated by said optical-to-electrical converter (see claim 2 of Mor1)
With regard to claim 3, the combination of Mor1, Alpert and Alpert1 teaches all the limitations of claim 1, Mor1 further teaches wherein said status of said beam steering apparatus is at least one of the aiming direction or the scan speed of said beam steering apparatus ( see claim 3 of Mor1).
With regard to claim 4, the combination of Mor1 , Alpert and Alpert1 teaches all the limitations of claim 1, 
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to configure the optical beam has a radiance of at least 800 kW/m2/Steradian in order to maintain a stable power radiation in the system [0017] of Alpert, while provides enough power to charge device [0002] of Alpert. In addition, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, the change of the value of the radiance does not change the functionality of the system.
With regard to claim 5, the combination of Mor1, Alpert and Alpert1 teaches all the limitations of claim 1, Mor1 further teaches each one of said end reflectors of said resonator are either (i) dielectric mirrors, (ii) Bragg mirrors, (iii) Fresnel reflectors or (iv) mirrors composed of alternating layers of dielectric or semiconductor material having different refractive indexes ( see claim 4 of Mor1).
With regard to claim 6, the combination of Mor1 , Alpert and Alpert1 teaches all the limitations of claim 1, Mor1 further teaches  said gain medium is either a transparent solid host material doped with Nd ions or a semiconductor ( see claim 1 of Mor1, gain medium is either a semiconductor device ..) .
With regard to claim 7, the combination of Mor1 , Alpert and Alpert1 teaches all the limitations of claim 6.
Alpert1 teaches a filter for extracting radiation having a wave-number ([0046]) use of a filter set including at least a filter for the characteristic wavelength response of the receiver unit.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify a filter for extracting radiation having a wave-number greater than 8300 cm−1.
 in order to use the laser that is safe to the human and human eye [0095] of Alpert1. In addition it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the modification of the wavelength of the filtered radiation does not change the functionality of the system.
With regard to claim 8, the combination of Mor1, Alpert and Alpert1 teaches all the limitations of claim 6, Mor1 further teaches  said gain medium is a quantum dot gain medium ( see claim 5 of Mor1).
With regard to claim 9, the combination of Mor1 , Alpert and Alpert1 teaches all the limitations of claim 1, Alpert further teaches  said cooling system is at least one of a heatsink, a Peltier diode, and a liquid cooled plate ([0095] Alpert air cooled, water cooled or peltier cooled to be used on laser crystal).
With regard to claim 13, the combination of Mor1 , Alpert and Alpert1 teaches all the limitations of claim 1, Mor1 further teaches  said optical-to-electrical power converter is a photovoltaic cell ( see claim 6 of Mor1)
With regard to claim 14, the combination of Mor1 , Alpert and Alpert1 teaches all the limitations of claim 1, Mor1 further teaches  the serial resistance of said optical-to-electrical power converter is less than 1 Ohm ( see claim 7 of Mor1).
With regard to claim 15, the combination of Mor1 , Alpert and Alpert1 teaches all the limitations of claim 13, Mor1 further teaches  said photovoltaic cell is a III-V device ( see claim 8 of Mor1).
With regard to claim 16, the combination of Mor1 , Alpert and Alpert1 teaches all the limitations of claim 1, Mor1 further teaches  said inductor has a serial resistance measured in Ohms of less than the square of said first bandgap energy measured in Joules divided by 2*10−40 times said driver power measured in Watts ( see claim 9 of Mor1).
With regard to claim 17, the combination of Mor1 , Alpert and Alpert1 teaches all the limitations of claim 1, Mor1 further teaches  said energy storage device is either a capacitor or a rechargeable battery ( see claim 10 of Mor1).
With regard to claim 18, the combination of Mor1 , Alpert and Alpert1 teaches all the limitations of claim 1, Mor1 further teaches  comprising a retro reflector( see claim 11 of Mor1).
With regard to claim 19, the combination of Mor1 , Alpert and Alpert1 teaches all the limitations of claim 1, Mor1 further teaches  said gain medium is pumped electrically or optically by said driver ( see claim 12 of Mor1)
With regard to claim 20, the combination of Mor1 , Alpert and Alpert1 teaches all the limitations of claim 1, Mor1 further teaches  said second bandgap energy is more than 50% of said first bandgap energy ( see claim 13 of Mor1)

5.Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US9742223B2 ( hereinafter “ Mor1”), Alpert ( US 20100320362)  and Alpert1 (US20090103925A1) in further view of Liu (CN-104124605-A)
With regard to claim 10, the combination of Mor1, Alpert and Alpert1 teaches all the limitations of claim 1, but not said cooling system is also equipped with a fan.
However, Liu teaches said cooling system is also equipped with a fan (see [0038] cooling fan).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, include a cooling fan, as taught by Liu. In order to effectively reduce the gain medium temperature, reducing thermal stress deformation caused by uneven temperature of gain medium, improve laser beam quality and output power (abstract of Liu)

6.Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US9742223B2 ( hereinafter “ Mor1”), Alpert ( US 20100320362)  , Alpert1 (US20090103925A1) in further view of Vetrovec (US20020110164A1)
With regard to claim 11, the combination of Mor1, Alpert and Alpert1 teaches all the limitations of claim 9, but not said gain medium is attached to said cooling system using a layer of solder having less than 200° Kelvin/Watt thermal resistance.
However, Vetrovec teaches gain medium is attached to said cooling system using a layer of solder  (composite gain medium 12 may either soldered or adhesively bonded to surface 44 [0091])using a low temperature resistance ([0069] suggest the contact of gain medium to the surface of substrate with small thermal resistance, and [0091] teaches that contact could be formed by solder layer)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 9, to configure said gain medium to be attached to said cooling system using a layer of solder with a low thermal resistance, as taught by Vetrovec, so that heat will be more efficiently extracted from the gain medium [0069] of Vetrovec
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the layer of solder having to be less than 200° Kelvin/Watt thermal resistance, so that heat will be more efficiently extracted from the gain medium [0069] of Vetrovec. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the smaller of the thermal resistance, the easier for the heat to be extracted from the gain medium, but the modification of the thermal resistance does not change the functionality of the system.

7.Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US9742223B2 ( hereinafter “ Mor1”), Alpert ( US 20100320362)  , Alpert1 (US20090103925A1) in further view of Hargis (US5796766A)
With regard to claim 12, the combination of Mor1, Alpert and Alpert1 teaches all the limitations of claim 9, but not said cooling system is such that the thermal resistance between the gain medium and the surrounding air is less than 200° Kelvin/Watt.
However, Hargis teaches said cooling system is such that the thermal resistance between the gain medium and the surrounding air ( col 9, line 30-35 air cooled, and see col7, line 25-30, heat sink adhere to the gain medium and heat sink can be air so that air is surround to the gain medium ) to be minimized ( see minimize the thermal resistance  between the laser material and the heat sink, col 10, line 25-35, while the heat sink is air, and gain medium is part of laser material)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 9, to configure said cooling system such that the thermal resistance between the gain medium and the surrounding air to be minimized. as taught by Hargis, to maximize heat flow from the gain medium of laser (Col 10, line 20-35 of Hargis)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thermal resistance between the gain medium and the surround air to be less than 200° Kelvin/Watt thermal resistance, to maximize heat flow from the gain medium of laser. (Col 10, line 20-35 of Hargis)
In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the smaller of the thermal resistance, the easier for the heat to be extracted from the gain medium, but the modification of the thermal resistance does not change the functionality of the system.

Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alpert2(US20140092929A1) teaches about laser system for power transmission.
Riza (US 6687036) teaches about a tunable laser control the scanner speed.
Keysar ( US 20130264870) teaches about electrical converter.
Chen (US7514899B2) teaches A portable electronic device is recharged by generating light from a light source of a wireless optical charger, converting the light from the charger into an electrical signal using a photovoltaic cell of the portable electronic device and charging the portable electronic device using the electrical signal. The wireless optical charger may include a proximity sensor that switches on the light source when a portable electronic device is close to the light source.
Sommerer (US 20050074041 A1) teaches about low thermal resistance between gain medium and surrounding interface.
Saldana (US5883381A) teaches a night vision device having a power supply which delivers a high voltage level to its microchannel plate (MCP) through a variable resistance device. The voltage to the MCP is monitored and used to control the resistance to the variable resistance device such that the voltage on the MCP remains substantially at an established level, notwithstanding variations in the current being drawn by the MCP.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836